DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, 12-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chai (US 2020/0169639).
Regarding claim 12, Chai teaches a method comprising: provisioning, by a session management function (SMF) of a 5G Next Generation Mobile Core Network, a user plane that carries a plurality of network flows, the user plane comprising a plurality of user plane function (UPF) instances arranged in a series, each of the plurality of UPF - 22 -Attorney Docket No.: 2205120.00209US2 instances being configured to offload one or more of the plurality of network flows to at least one of an edge network or a data network(Fig. 1, plurality of UPFs and SMF; P[0191], SMF determines that UPF2 to be added; P[0080], data network);
 receiving, by the SMF, a shared usage quota associated with the plurality of network flows(P[0112], SMF receives quota granted by the OCS); 
allocating, by the SMF, the shared usage quota among the plurality of network flows(P[0192], SMF determines the a data flow of UPF); and

Regarding claim 13, Chai teaches the method of claim 12, wherein each of the plurality of network flows is associated with a user equipment (UE)(Fig. 1, UE).  
Regarding claim 14, Chai teaches the method of claim 12, wherein shared usage quota is received via a service-based interface (SBI)(item $704 in Fig. 7; interface between OCS and SMF).  
Regarding claim 15, Chai teaches the method of claim 12, wherein the user plane is provisioned based on one or more activated traffic steering rules received from a policy control function (PCF)(P[0063], SMF obtains control policy info. from PCF).  
Regarding claim 16, Chai teaches the method of claim 12, wherein the shared usage quota is received from a charging function (CHF)(fig. 1; P[0112], SMF receives quota granted by the OCS).  
Regarding claim 17, Chai teaches the method of claim 12, wherein the user plane is provisioned based on one or more activated traffic steering rules, wherein the active traffic 
Claims 1 and 19 are rejected for the same reason as set forth in claim 12.
Regarding claim 2, Chai teaches the method of claim 1, further comprising dynamically re-allocating, by the one or more computer processors, the shared usage quota among the plurality of network flows in response to determining, based on the metering data, that a network flow among the plurality of network flows has a smaller amount of remaining quota than other network flows among the plurality of network flows(P[0177], migrated to UPF2).
  Regarding claim 10, Chai teaches the method of claim 1, wherein configuring the data path to enforce the shared usage quota includes configuring the data path to enforce the shared usage quota in real-time(P[0086], dynamic UPF load; P[0172-0173], UPF selection)                 
Regarding claim 20, Chai teaches the system of claim 19, wherein the operations further comprise dynamically re- allocating the shared usage quota among the plurality of network flows in response to determining, based on the metering data, that a network flow among the plurality of network flows has a smaller amount of remaining quota than other network flows among the plurality of network flows(P[0086], dynamic UPF load; P[0172-0173], UPF selection).
                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2020/0169639) in view of Chandramouli et al.(hereinafter Chandramouli)(US 2018/0020386).
Regarding claim 3, Chai teaches all the particulars of the claim except wherein the plurality of offloading points are arranged in a series, and wherein, at each of the plurality of offloading points, a determination is made whether to offload network traffic associated with the plurality of flows or forward the network traffic to a subsequent offloading point in the series.  However, Chandramouli teaches in an analogous art wherein the plurality of offloading points are arranged in a series, and wherein, at each of the plurality of offloading points, a determination is made whether to offload network traffic associated with the plurality of flows or forward the network traffic to a subsequent offloading point in the series (P[0082], offloading encompasses activation of default bearer S570 ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the plurality of offloading points are arranged in a series, and wherein, at each of the plurality of offloading points, a determination is made whether to offload network traffic associated with the plurality of flows or forward the network traffic to a subsequent offloading point in the seriesin order to have efficient decision making.  
Regarding claim 4, Chandramouli teaches the method of claim 3, wherein a final offloading point in the series is configured to forward network traffic that is not offloaded at the final offloading point to a default network  (P[0082], offloading encompasses activation of default bearer S570 ).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2020/0169639) in view of Li et al.(hereinafter Li)(US 2019/0158408).
claim 5, Chai teaches all the particulars of the claim except wherein the shared usage quota is allocated among the plurality of network flows in a weighted fashion.  However, Li teaches in an analogous art wherein the shared usage quota is allocated among the plurality of network flows in a weighted fashion (P[0183], weight may be used by the SMF for UP path selection). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the shared usage quota is allocated among the plurality of network flows in a weighted fashion in order to have efficient decision making.  
Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2020/0169639) in view of Baek et al.(hereinafter Baek)(US 2018/0317157).
Regarding claim 6, Chai teaches all the particulars of the claim except wherein at least one of the plurality of network flows is zero- rated.  However, Baek teaches in an analogous art wherein at least one of the plurality of network flows is zero- rated (P[0168], service is free). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein at least one of the plurality of network flows is zero- rated in order to have optimum rate.  
Regarding claim 9, Chai teaches all the particulars of the claim exceptwherein configuring the data path to enforce the shared usage quota includes configuring the data path to perform at least one of blocking network traffic associated with the network flow, throttling the network traffic associated with the network flow, limiting an amount of the network traffic associated with the network flow, or charging a user for an additional amount of usage quota.  However, Baek teaches in an analogous art wherein configuring the data path to enforce the shared usage quota includes configuring the data path to perform at least one of blocking network traffic associated with the network flow, throttling the network traffic associated with  The charging profile represents billing information that is applied when the corresponding UPF traffic is steered. If a path of a session of the terminal 1410 is changed to a UPF of a specific area, the charging profile may include information to record whether the service is used free or at higher rates, or how long the terminal 1410 uses the local UPF). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the methodwherein configuring the data path to enforce the shared usage quota includes configuring the data path to perform at least one of blocking network traffic associated with the network flow, throttling the network traffic associated with the network flow, limiting an amount of the network traffic associated with the network flow, or charging a user for an additional amount of usage quota in order to have efficient decision making.  

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2020/0169639) in view of Stammers et al.(hereinafter Stammers)(US 20/0120446).
Regarding claim 7, Chai teaches all the particulars of the claim except wherein the shared usage quota is allocated among the plurality of network flows based on one or more applications associated with the plurality of network flows.  However, Stammers teaches in an analogous art wherein the shared usage quota is allocated among the plurality of network flows based on one or more applications associated with the plurality of network flows (abstract; applications, locations for selection of UPF). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the shared usage quota 
Regarding claim 8, Chai teaches all the particulars of the claim except wherein the shared usage quota is allocated among the plurality of network flows based on one or more locations associated with the plurality of offloading points.  However, Stammers teaches in an analogous art wherein the shared usage quota is allocated among the plurality of network flows based on one or more locations associated with the plurality of offloading points(abstract; applications, locations for selection of UPF). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the shared usage quota is allocated among the plurality of network flows based on one or more locations associated with the plurality of offloading points in order to have efficient decision making.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2020/0169639) in view of Joseph et al.(hereinafter Joseph)(US 2020/02676673).
Regarding claim 11, Chai teaches all the particulars of the claim except wherein the data path includes an ingress point where the plurality of network flows enter the data path, wherein the ingress point moves in response to a mobility event, and wherein at least one of the plurality of offloading points does not move in response to the mobility event.  However, Joseph teaches in an analogous art wherein the data path includes an ingress point where the plurality of network flows enter the data path, wherein the ingress point moves in response to a mobility event, and wherein at least one of the plurality of offloading points does not move in response to the mobility event (P[0123], ingress point at UE). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the data .  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2020/0169639) in view of Bharatia et al.(hereinafter Bharatia)(US 2020/0053828).
Regarding claim 18, Chai teaches all the particulars of the claim except wherein configuring the UPF instance to collect metering data comprises transmitting one or more messages over an N4 interface using a Packed Forwarding Control Protocol (PFCP).  However, Bharatia teaches in an analogous art wherein configuring the UPF instance to collect metering data comprises transmitting one or more messages over an N4 interface using a Packed Forwarding Control Protocol (PFCP)(P[0200], PFCP reporting through N4 interface). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein configuring the UPF instance to collect metering data comprises transmitting one or more messages over an N4 interface using a Packed Forwarding Control Protocol (PFCP) in order to have efficient decision making.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647